 
 
I 
108th CONGRESS
2d Session
H. R. 4929 
IN THE HOUSE OF REPRESENTATIVES 
 
July 22, 2004 
Mrs. Christensen introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To require the Secretary of Homeland Security to establish at least one Border Patrol unit for the Virgin Islands of the United States. 
 
 
1.Border Patrol unit for Virgin IslandsNot later than September 30, 2005, the Secretary of Homeland Security shall establish at least one Border Patrol unit for the Virgin Islands of the United States. 
 
